United States Court of Appeals
                                 For the First Circuit

No. 05-1506

                               UNITED STATES OF AMERICA,

                                             Appellee,

                                                 v.

                                   DANIEL H. GEORGE, JR.,

                                      Defendant, Appellant.



                                       ERRATA SHEET

       The opinion of this Court issued on May 24, 2006 is corrected as follows:

        On page 2, second paragraph, delete "We present the facts in the light most favorable to the
verdict. See United States v. Medina-Martinez, 396 F.3d 1, 3 (1st Cir. 2005)."